 

Exhibit 10.8

 

Summary of Horace Mann Educators Corporation

Named Executive Officer Annualized Salaries

 

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation's (the "Company") Chief Executive Officer, the Chief Financial
Officer and the other three highest compensated Executive Officers, as defined
in the Company's Proxy Statement for the 2015 Annual Meeting of Shareholders
(collectively the "Named Executive Officers"), excluding Mr. Stephen P. Cardinal
who no longer serves in the capacity of the Chief Marketing Officer. These
salaries may be changed at any time at the discretion of the Compensation
Committee and/or Board of Directors of the Company. These are base salaries and
do not include short-term and long-term incentive compensation amounts, the
Company's contributions to defined contribution plans and the Company's
contributions to other employee benefit programs on behalf of these individuals.

 

Named Executive Officer Annualized Salary Marita Zuraitis
President and Chief Executive Officer $750,000 Dwayne D. Hallman
Executive Vice President and Chief Financial Officer $444,000 Matthew P. Sharpe
Executive Vice President, Annuity & Life $400,000 John P. McCarthy
Senior Vice President and Chief Human Resources Officer $300,000

 

Last revision date: July 20, 2015

 

1

 